DETAILED ACTION
The communication is in response to the application received 07/30/2020, wherein claims 9-10 have been withdrawn. Claims 1-8 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0031685 filed on 03/20/2019, KR10-2019-0032271 filed on 03/21/2019, and KR10-2020-0034454 filed on 03/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Dore et al. (US 2020/0228777) hereinafter Dore, in view of Salahieh et al. (US 2019/0320164) hereinafter Salahieh.
Regarding claim 1, Dore discloses an immersive video processing method (Dore [0040]: immersive video) comprising: 
classifying a multiplicity of view videos into a base view and an additional view (Dore [0036]: multi-view frame comprises two views, hence a base view and an additional view); 
generating a residual video for the additional view video classified as an additional view   (Dore [0034], [0105]: residual points correspond to points of the scene not visible from a determined point of view but visible from a different point of view, hence, residual video for an additional view video of the different point of view); 
(Dore [0034]: residual points are encoded in patch atlas; [0050], [0060]: encoding residual points as patches, hence packing patches, which are generated based on residual video).

Dore does not explicitly disclose generating metadata for the patches, wherein the metadata comprises transformation information of the patch.
However, Salahieh discloses generating metadata for the patches, wherein the metadata comprises transformation information of the patch (Salahieh [0025]-[0026]: patches from views based on one or more of relative position and orientation related to information for the plurality of views with respect the a desired synthesized view are used to provide a final view synthesis result; [0025]: atlas is a collection of patches that is formed during an immersive/multi-view coding; [0068]: patches are parked within atlas; [0068]: a patch descriptor may refer to a description of the patch, containing its size, rotation within an atlas, hence metadata comprises transformation information of the patch).  
Dore and Salahieh are analogous art because they are from the same field of endeavor of multi-view image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Dore, and further incorporate generating metadata for the patches, wherein the metadata comprises transformation information of the patch, as taught by Salahieh, to accurately process and recognize the patches (Salahieh [0054]).

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Dore et al. (U.S. 2020/0228777) hereinafter Dore, in view of Salahieh et al. (US 2019/0320164) hereinafter Salahieh, further in view of Fernandes et al. (US 2014/0177706) hereinafter Fernandes.
Regarding claim 2, Dore and Salahieh disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Dore does not explicitly disclose wherein the transformation information comprises information of horizontal translation, information of vertical translation and information of rotation for the patch.
However, Salahieh discloses wherein the transformation information comprises information of rotation for the patch (Salahieh [0068]: a patch descriptor may refer to a description of the patch, containing its size, rotation within an atlas, location within an atlas, hence metadata transformation information of the patch. An atlas patch occupancy map may refer to a two dimensional array corresponding to an atlas whose values indicate for each sample position in the atlas which patch the sample correspond to).
Dore and Salahieh are analogous art because they are from the same field of endeavor of multi-view image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Dore, and further incorporate having the transformation information comprises information of rotation for the patch, as taught by Salahieh, to accurately process and recognize the patches (Salahieh [0054]).

Fernandes discloses wherein the transformation information comprises information of patch translation (Fernandes [0032], [0108]: a patch in a reference frame can have several probable locations in the frame; [0046], [0144], [0032]: metadata may comprise any information including patch-translation vectors that shows the translation between best-matching patches, such as first patch translation vector and second patch translation vector, the vector is known to comprise vertical or horizontal value, hence vertical and horizontal translation).
Dore and Salahieh and Fernandes are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Dore and Salahieh, and further incorporate having the transformation information comprise information of horizontal translation, information of vertical translation, as taught by Fernandes, to notify the system when and which preprocessing or postprocessing is being used (Fernandes [0041]).

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Dore et al. (U.S. 2020/0228777) hereinafter Dore, in view of Salahieh et al. (US 2019/0320164) hereinafter Salahieh, further in view of Kim et al. (US 2020/0021847) hereinafter Kim.
Regarding claim 3, Dore and Salahieh disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Dore does not explicitly disclose wherein the transformation information further comprises scaling information of the patch.  
 Salahieh discloses scale parameter can be inputted (Salahieh [0037]: input may also include additional parameters related to the view synthesis technique (e.g. scale, resolution,…)).
Furthermore, Kim discloses the transformation information further comprises scaling information of the patch (Kim [0348]: per patch metadata include scaling factors and rotation parameters).
Dore and Salahieh and Kim are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Dore and Salahieh, and further incorporate having the transformation information further comprises scaling information of the patch, as taught by Kim, to scale the video data when desired (Kim [0348]).

Claims 4 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dore et al. (U.S. 2020/0228777) hereinafter Dore, in view of Salahieh et al. (US 2019/0320164) hereinafter Salahieh, further in view of Kim et al. (US 2014/0307783) hereinafter Kim2, further in view of Byers et al. (US 2013/0021428) hereinafter Byers.
Regarding claim 4, Dore and Salahieh disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Dore does not explicitly disclose wherein the residual video is generated by subtracting a base view video and a layered video of the base view video from the additional view video.
 ([0004]: multi-view video based on a base view video and one or more additional view videos. The redundancy between the base view video and additional view video and redundancy between views are removed, wherein it is well known that the redundancy can be removed by subtracting video of one view from video of another view, hence subtracting a base view video and other view video from additional view video).
Dore and Salahieh and Kim2 are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Dore and Salahieh, and further incorporate having the residual video is generated by subtracting a base view video and a layered video of the base view video from the additional view video, as taught by Kim2, to reduce amount of data of the base view video and additional view video (Kim2 [0004]).
	
Furthermore, Byers discloses removing a layered video of the base view video from the additional view video (Byers [0025]:  3 cameras can be used as in Fig. 2; [0043]: different camera views are stitched together, removing the redundant areas between views, i.e. multiple views including a first base view can have same redundant areas, so the same redundant areas can be interpreted to be a layered video of the base view. Hence, removing or subtracting a layered video of the base view video from the additional view video).
Dore and Salahieh and Kim2 and Byers are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Dore and Salahieh and Kim2, and further incorporate having the residual video is generated by subtracting a layered video of the base view video from the additional view video, as taught by Byers, to provide optimum viewing experience (Byers [0016]).


Regarding claim 6, Salahieh discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Salahieh does not explicitly disclose wherein the residual video is generated by subtracting a base view video and a global residual video from the additional view video.
However, Kim2 broadly discloses wherein the residual video is generated by subtracting a base view video and a global residual video from the additional view video (Kim2 [0004]: multi-view video based on a base view video and one or more additional view videos. The redundancy between the base view video and additional view video and redundancy between views are removed, wherein it is well known that the redundancy can be removed by subtracting video of one view from video of another view, hence subtracting a base view video and other view video, i.e. global residual video, from additional view video).
Dore and Salahieh and Kim2 are analogous art because they are from the same field of endeavor of image coding.
Dore and Salahieh, and further incorporate having the residual video is generated by subtracting a base view video and a global residual video from the additional view video as taught by Kim2, to reduce amount of data of the base view video and additional view video (Kim2 [0004]).
Furthermore, Byers discloses subtracting a global residual video from the additional view video from the additional view video (Byers [0025]:  3 cameras can be used as in Fig. 2; [0043]: different camera views are stitched together, removing the redundant areas between views, i.e. multiple views can have same redundant areas which is global residual. Hence, removing or subtracting a global residual video from the additional view video from the additional view video).
Dore and Salahieh and Kim2 and Byers are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Dore and Salahieh and Kim2, and further incorporate having the residual video is generated by subtracting a global residual video from the additional view video from the additional view video, as taught by Byers, to provide optimum viewing experience (Byers [0016]).


Allowable Subject Matter
s 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In light of the specification, the Examiner finds the claimed inventions in claims 5 and 7-8 to be patentably distinct from the prior art of records).
Regarding claim 5, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations wherein the layered video is generated based on temporary residual videos, 44022128.0109wherein each of the temporary residual videos is generated by subtracting the base view video from each of a multiplicity of additional view videos, and wherein the layered video is generated by removing duplicate data between the temporary residual videos and the base view video as cited in claim 5.

Regarding claim 7, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations wherein the global residual video is generated based on the additional view video and temporary residual videos of view videos belonging to the same group as the additional view video as cited in claim 7.

Regarding claim 8, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations wherein the residual video is generated through pruning with another additional view 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486